United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF THE ARMY,
Huntington, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-473
Issued: October 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated November 17, 2008 denying his request for
reconsideration because it was not timely filed and failed to establish clear evidence of error.
Because more than one year has elapsed between the most recent merit decision of the Office,
October 12, 2005, and the filing of this appeal on December 8, 2008, the Board lacks jurisdiction
to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
This case is on appeal to the Board for the sixth time. The Office accepted that appellant,
then 29 years old, sustained a lumbosacral strain resulting from a February 23, 1967 work injury.
Appellant underwent a laminectomy in 1960 and had a spinal fusion in 1967. It also accepted a

low back strain superimposed on preexisting degenerative disc disease when appellant was
kicked in the back by a coworker on February 10, 1988. On July 29, 1998, the Board affirmed
the Office’s termination of appellant’s compensation benefits effective November 12, 1994.1 On
September 20, 2001 appellant claimed a recurrence of disability beginning February 10, 1988
that he attributed to his February 10, 1988 work injury and the failure of his 1967 back surgery.
In an April 18, 2005 order, the Board set aside the Office’s September 4, 2003 nonmerit decision
denying appellant’s reconsideration request and remanded the case so that the case files could be
doubled.2 On July 17, 2006 the Board affirmed the Office’s October 12, 2005 decision which
denied modification of a December 31, 2002 decision finding that appellant did not establish a
recurrence of disability.3 On May 1, 2007 the Board affirmed an October 26, 2006 Office
decision that denied appellant’s request for a merit review of his claim.4 On January 25, 2008
the Board affirmed the Office’s June 18, 2007 decision denying appellant’s request for
reconsideration.5 The facts and the circumstances of the case as set out in the Board’s prior
decisions are incorporated herein by reference.
In an August 14, 2008 letter, appellant requested reconsideration. He submitted a
computer disc along with a June 7, 2007 x-ray report of the lumbar spine, which he contended
proved the 1994 report of Dr. Carl Roncaglione, an impartial medical examiner,6 was wrong as
there had never been a disc fusion mass at the L4, L5, S1 levels on his back. Thus, he contended
the Office was in violation of 18 U.S.C. § 1001, Fraud and False Statements, in relying upon
Dr. Roncaglione’s opinion when it terminated his compensation benefits. The June 7, 2007
x-ray report of the lumbar spine noted significant degenerative changes at the L4 and L5 levels,
facet arthropathy and abdominal aorta arteriosclerotic change with no evidence of fracture,
subluxation or pars defect present.
By decision dated November 17, 2008, the Office found that appellant’s August 14, 2008
letter requesting reconsideration was untimely and that he did not submit any evidence
concerning his specific condition(s) or clear evidence of error in the Board’s May 1, 2007
decision.

1

Docket No. 96-1682 (issued July 29, 1998); petition for recon. denied (issued November 16, 1998).

2

Docket No. 04-764 (issued April 18, 2005).

3

Docket No. 06-195 (issued July 17, 2006).

4

Docket No. 07-296 (issued May 1, 2007).

5

Docket No. 07-1955 (issued January 25, 2008); petition for recon. denied (issued June 3, 2008).

6

In its July 29, 1998 decision, the Board found that the April 5, 1994 report of Dr. Roncaglione established that
appellant did not have residuals of his accepted injury.

2

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act7 does not entitle a claimant
to a review of an Office decision as a matter of right.8 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulations provide that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.9
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.10
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.11 The evidence must be positive, precise and explicit
and must be manifest on its face that the Office committed an error.12 Evidence that does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.13 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.14 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.15
The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office such that the Office abused its discretion in
denying merit review in the face of such evidence.16

7

5 U.S.C. § 8128(a).

8

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

9

20 C.F.R. § 10.607(a).

10

Id. at § 10.607(b); see also Alberta Dukes, 56 ECAB 247 (2005).

11

Nancy Marcano, 50 ECAB 110, 114 (1998).

12

Leona N. Travis, 43 ECAB 227, 241 (1991).

13

Darletha Coleman, 55 ECAB 143 (2003).

14

Leona N. Travis, supra note 12.

15

See Nelson T. Thompson, 43 ECAB 919 (1992).

16

Pete F. Dorso, 52 ECAB 424 (2001).

3

ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.17 A right to reconsideration
within one year also accompanies any subsequent merit decision.18 Appellant’s August 14, 2008
request for reconsideration was submitted more than one year after the Board’s July 17, 2006
decision, the last merit decision of record.19 It was therefore untimely. Consequently, appellant
must demonstrate clear evidence of error by the Office in denying his claim for compensation.20
The Board, in its July 17, 2006 decision, affirmed the Office’s October 12, 2005 decision
denying modification of a December 31, 2002 Office decision which found that appellant did not
establish a recurrence of disability. In his August 14, 2008 request for reconsideration, appellant
submitted a CD along with a June 7, 2007 x-ray report. The evidence appellant submitted,
however, does not address the relevant issue of whether he sustained a recurrence of disability
causally related to the accepted 1967 injury. Thus, this evidence does not established clear
evidence of error.21
Appellant also argued that the CD and the x-ray report clearly showed that
Dr. Roncaglione was wrong, as there was never a disc fusion mass in his back, and that the
Office erroneously relied on his false opinion when it terminated his compensation benefits.
However, the Board, in its July 29, 1998 decision, affirmed the Office’s termination of
appellant’s compensation benefits effective November 12, 1994 and on November 16, 1998 the
Board denied appellant’s petition for reconsideration. The Board’s decision on this matter
became final after 30 days from the date of the filing of the decision.22 Appellant generally
alleged fraud by the Office in terminating his claim but he has submitted no evidence raising a
substantial question concerning the correctness of the Office’s decision. Furthermore, this
argument does not relate to the issue in the most recent merit decision, the denial of his claim for
a recurrence of disability. The Board notes that clear evidence of error is intended to represent a
difficult standard.23 Appellant has not submitted the type of positive, precise and explicit
evidence which manifests on its face that the Office committed an error.
17

20 C.F.R. § 10.607(a).

18

Robert F. Stone, 57 ECAB 292 (2005).

19

The Office erroneously noted the Board’s May 1, 2007 decision, which affirmed an October 26, 2006 nonmerit
decision of the Office, was the most merit decision of record. This is harmless error as the Office properly found
appellant’s August 14, 2008 request for reconsideration was untimely and properly analyzed the evidence and
argument under the clear evidence of review standard.
20

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

21

Howard Y. Miyashiro, 51 ECAB 253 (1999) (in order to establish clear evidence of error, a claimant must
submit evidence relevant to the issue which was decided by the Office).
22

See 20 C.F.R. § 501.6(d).

23

D.O., 60 ECAB ___ (Docket No. 08-1057, issued June 23, 2009).

4

On appeal, appellant reiterates the contentions made in his request for reconsideration.
For the reasons discussed above, the evidence and argument submitted by appellant does not
raise a substantial question concerning the correctness of the Office’s November 17, 2008
decision. The Office properly determined that he did not show clear evidence of error in that
decision.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
it was not timely filed and did not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 17, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

